268 F.2d 215
Isaac WEBER, Appellant,v.UNITED STATES of America.
No. 16260.
United States Court of Appeals Eighth Circuit.
June 19, 1959.

Appeal from the United States District Court for the Eastern District of Missouri.
Harry N. Fisher, St. Louis, Mo., for appellant.
Harry Richards, U. S. Atty., and John A. Newton, Asst. U. S. Atty., St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of prosecution, on motion of appellee. See also 8 Cir., 254 F.2d 713.